Exhibit 99.2 NORTHCORE TECHNOLOGIES INC. FORM 51-102F4 BUSINESS ACQUISITION REPORT ITEM 1 IDENTITY OF COMPANY 1.1 Name and Address of Company Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 1.2 Executive Officer The following is the name and business telephone number of an executive officer of the Corporation who is knowledgeable about the acquisition described in this Report: Amit Monga - Chief Executive Officer Tel: (416) 640-0400 or e-mail: amonga@northcore.com ITEM 2 DETAILS OF ACQUISITION 2.1 Nature of Business Acquired On March 27, 2012, Northcore Technologies Inc. (the "Corporation") acquired all of the issued and outstanding common shares of Envision Online Media Inc. ("Envision") and 85 percent of issued and outstanding common shares of Kahootkids! Inc. ("Kahootkids") both privately held companies incorporated under the laws of Ontario (the "Transaction"). Envision is an Ottawa based software development company with a broad range of customers across a wide spectrum of industries. As a Microsoft Partner and a specialist in the delivery of Social Commerce and Content Management solutions, the firm is ideally situated to take advantage of the dramatically increased demand in this field. In addition, the skill set of the Envision team is completely complementary to that of Northcore's and will allow the conjoined entity to target a new tier of business development opportunities. Kahootkids! is also an Ottawa based online group discounting and community portal targeting young families with kids. 2.2 Date of Acquisition March 27, 2012 2.3 Consideration The aggregate purchase price of Cdn$1,000,000 was satisfied by way of $300,000 in cash payments and $700,000 through the issuance of 7,777,777 common shares at $0.09. The cash payment was satisfied by $100,000 cash payment at the closing of transaction with the remaining $200,000 to be paid over the next two years, subject to achieving specific performance milestones. The performance milestones are defined as follows; · For the fiscal year 2012; Envision and Kahoot collectively achieving $1,000,000 of annual gross revenues net of any discounts and $80,000 of EBITDA. · For the fiscal year 2013; Envision and Kahoot collectively achieving $1,200,000 of revenues and $120,000 of EBITDA. Where in both cases, revenue will be recognized in accordance with International Financial Reporting Standards. In both cases, performance milestones will be calculated using the period of April 1st through March 31st. EBITDA is defined as earnings before interest, taxes, depreciation, amortization and stock based compensation. 2.4 Effect on Financial Position The Corporation does not currently have any plans or proposals for material changes in its business affairs or the affairs of the acquired businesses which may have a significant effect on the financial performance and financial position of the Corporation, such as any proposal to liquidate the business, to sell, lease or exchange all or a substantial part of its assets, to amalgamate the business with any other business organization or to make any material changes to the Corporation's business or the businesses acquired such as changes in corporate structure, management or personnel. 2.5 Prior Valuations No valuation required by securities legislation or a Canadian exchange or market was obtained by the Corporation, or to the knowledge of the Corporation or Envision and Kahootkids, within the last 12 months to support the consideration paid by the Corporation for the Acquisition. 2.6 Parties to Transaction Not applicable 2.7 Date of Report June 11, 2012 ITEM 3 FINANCIAL STATEMENTS The post acquisition unaudited interim consolidated financial statements of the Corporation for the period ended March 31, 2012, which include the effects of the Transaction, has been issued on May 11, 2012 and is also available on www.SEDAR.com. The following financial statements are attached as appendices to this Report and included as part of this Report: Appendix Description A. Audited financial statements of Envision Online Media Inc. for the year ended December 31, 2011, which includes audited statement of financial position as at December 31, 2011 and audited statements of comprehensive income, changes in equity and cash flow statement for the financial year ended December 31, 2011; B. Audited financial statements of Kahootkids! Inc. for the year ended December 31, 2011, which includes audited statement of financial position as at December 31, 2011 and audited statements of comprehensive income, changes in equity and cash flow statement for the financial year ended December 31, 2011; C. Unaudited interim financial statements of Envision Online Media Inc., prepared by management, which includes unaudited statement of financial position as at March 31, 2012 and statements of comprehensive income, changes in equity and cash flow statement for the three months ended March 31, 2012, along with the same comparative statements as at and for the three months ended March 31, 2011; D. Unaudited interim financial statements of Kahootkids! Inc., prepared by management, which includes unaudited statement of financial position as at March 31, 2012 and statements of comprehensive income, changes in equity and cash flow statement for the three months ended March 31, 2012, along with the same comparative statements as at and for the three months ended March 31, 2011; Appendix-A Envision Online Media Inc. 1150 Morrison Drive, Suite 201 Ottawa, Ontario, Canada, K2H 8S9 Tel: 613-594-2804 Fax: 613-594-3240 http://www.envisiononline.ca/ ENVISION ONLINE MEDIA INC. 2011 Financial Statements June 6, 2011 INDEPENDENT AUDITORS' REPORT To the Shareholders of Envision Online Media Inc. Report on the Financial Statements We have audited the accompanying financial statements of Envision Online Media Inc., which comprise the statement of financial position as at December 31, 2011 and the statement of comprehensive income, changes in equity and cash flows for the year ended December 31, 2011 and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors' judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Envision Online Media Inc. as at December 31, 2011 and its financial performance and its cash flows for the years ended December 31, 2011 in accordance with International Financial Reporting Standards. Other Matter The comparative financial statements presented which comprise the statement of financial position as at December 31, 2010 and the statement of comprehensive income, changes in equity and cash flows for the year ended December 31, 2010, were not audited or reviewed DNTW Chartered Accountants, LLP Licensed Public Accountants June 6, 2012 Markham, Canada 2 ENVISION ONLINE MEDIA INC. STATEMENTS OF FINANCIAL POSITION As at December 31, 2011 and 2010 (in thousands of Canadian dollars) (Unaudited) ASSETS CURRENT ASSETS Cash $
